The idea of the United Nations was taking shape during the life-and-death struggle against fascism. At that time I was a soldier at the battlefront. I remember what great hopes the Poles attached to the founding of the United Nations. We shared them with millions of people of the other oppressed nations threatened with extinction.
The Charter of the United Nations inaugurated a universal international Organization which made its cornerstone the maintenance of peace, progress and the principle of equality in diversity.
International opinion expects the fortieth session of the General Assembly, which is ushering in the fifth decade of our Organization, to write a lasting and creative chapter in the annals of the modern world.
Will you please accept, Mr. President, sincere congratulations on your election to your high office. In your person I also greet warmly the people of Spain.

I salute Mr. Javier Perez da Cuellar with esteem and personal satisfaction. It is fortunate indeed feat the Secretariat of the United Nations is headed by such a distinguished politician and diplomat.
To tell the representatives of Mexico, the country afflicted by the recent tragedy, I say, "We understand your grief. Please accept our heartfelt condolences."
Today, on the fortieth anniversary of the United Nations, the truth to which we must bear resounding witness is the anti-fascist, anti-militarist and democratic inspiration of our Organization, born of the common and, indeed, far-sighted vision of the leaders of the coalition of those days.
The foremost ideal of the United Nations was, is and must remain respect for the equal rights of every people and every State and respect for obligations under treaties and agreements for constructive co-operation. Thus, anyone who now tries to rewrite history, who challenges the indivisible decisions of Tehran, Yalta and Potsdam, is in effect seeking to undo the achievement of San Francisco and is undermining the fabric of international confidence.
The task of the United Nations is to work together towards the creation of a world in which ensuring the security of nations goes hand in hand with a multiplicity and diversity of social forms, political systems and cultures. The fact that world peace has been preserved for the lifetime of nearly two generations - that many conflicts have been put out and their internationalization has been averted - is due in no small measure to the existence and work of our Organization.
Inherent in the Charter of the United Nations is collective acceptance of progress. In that respect, the United Nations has played an important role. It has contributed to the disintegration of colonialism. It has recognized racism in all its manifestations as a criminal doctrine. It has made a tremendous
contribution to the development and codification of international law. It has stimulated co-operation in the economic field and in the sphere of health protection, education, science and culture.
Those are its fundamental - political and moral - credentials before the peoples of the world.
Poland has been a steadfast advocate of strengthening of the United Nations system, its authority and effectiveness.
Are we going to be the last generation that ensures the continuity of life on Earth? That is not a rhetorical question. Forty years ago mankind entered the nuclear era. Today, it is confronted wlCi the threat of the transfer of the arms race into outer space. Where this path will end is something that no one Is in a position to know.
Contrary to binding resolutions, contrary to the universally recognized principle that outer space is the common heritage of mankind, barely a few days before the opening of this session there began the test firing of anti-satellite weapons against targets in the cosmos. That is an alarming example of discrepancy between words and deeds, between words of peace and deeds that threaten it.
Poland has already on several occasions proposed that the General Assembly have recourse to the expertise and conscience of scientists. The result was that
at the seventeenth session, in 1962, the General Assembly, on our initiative, recommended the preparation of a report on the economic and social consequences of disarmament. At the twenty-first session, in 1966, Poland was the initiator of a report on the effects of the possible use of nuclear weapons, and at the twenty-third session, in 1968, it initiated a report on chemical and bacteriological weapons and the effects of their possible use.
It would, now be desirable for a study to be prepared by eminent experts of different nationalities, under the auspices of the Secretary-General* of the diverse consequences of the militarization of outer space.
We do not intend to oversimplify the question. Space research contributes to advancing various branches of knowledge and to technological progress. Polish scientists also contribute, to the extent possible a share of their own to research, pursued within the framework of the Inter cosmos organization. The solution to the problem does not lie in giving up space research. But the point remains to make sure that such research serves peaceful purposes only, that it serves the good of man.
Armed conflicts still continue in different areas of the globe. People are dying. Their property is being destroyed. It is the duty of the international community to support the search for the peaceful and just settlement of those dangerous disputes.
We are living at a fateful point in time. Recent years have made nations feel more insecure about their future and have aggravated fears of nuclear annihilation. Humanity craves a brighter prospect*, it wants understanding and peaceful co-operation. Poland is, and will continue to be, a fervent proponent of a return to detente in Europe and the world, which is still a realistic possibility. We consistently declare our readiness for joint co-operative action with every Government, every movement and every social force which wishes to see the world become a safe place for all.
As part of the observances of the International Year of Peace proclaimed by the United Nations, a Congress of Intellectuals in Defense of the Peaceful Future of the World will be held in Warsaw. We expect it to bring together eminent persons in science and culture. Poland will welcome its guests warmly and with the respect they deserve.
Prior to this session I invited the people of my country to comment on the issues they felt the Polish delegation should raise before this Assembly. That consultation has confirmed beyond all doubt that in their aspirations to lasting peace and international co-operation Poles are unanimous.
No one has an exclusive claim to desires for peace. There are, however, nations on which tragic history has conferred a special moral right and an inalienable obligation, to refresh memories, to warn and to urge sanity - our people is one of those. Even today, the wounds of the Second World War have not yet wholly healed among us. A woman who then lost her only son wrote to me: "Drum in the message that, basically, what war means is the son of one mother killing the son of another". We in Poland understand that too well. My own office is in a building in the basement of which Hitler's Nazis burned the bodies of nearly 3,000 Warsaw citizens they had shot dead.
Public opinion in my country condemns the waste caused by the arms race. It refuses to reconcile itself with the reality of a world in which thousands of people die of hunger each day and millions have to suffer extreme poverty.
Profound concern is aroused in particular by the fate of children in many countries. Poland, one of the founders of the United Nations Children's Fund (UNICEF) and initiator of a draft convention on the rights of the child, fervently supports intensification of efforts with a view to saving children and bringing progress in primary health care, including universal immunization.
The state of the natural environment also attracts serious attention. Many of my compatriots are pointing out that pollution is being transferred across State frontiers, without barriers or tariffs. New, more effective forms of international counter-action, on both a global and a regional scale, should, therefore, be established. This would be promoted by the acceptance of a universal principle of unrestricted flew of experience, licenses and know-how relating to the protection of the natural environment.
I have also received other interesting letters and suggestions concerning the subject of the ecology. We shall duly transmit them to appropriate United Nations agencies.
The leaders of States and Governments bear an enormous personal responsibility for the fate of nations and the peace of the world. The faster modern military technology becomes sophisticated and the shorter the time in which the final decision has to be made the greater such responsibility becomes. We trust that this extremely important problem will be given proper consideration in the work of the United Nations.
A meeting is due to be held within a few weeks between the leaders of the world's two biggest Powers, the General Secretary of the Central Committee of the Communist Party of the Soviet Union and the President of the United States of America. It is universally hoped that it will tackle key issues of security and that a chance will emerge for the arms race to be halted. The premises for this to happen are there. Their significance has been further enhanced by the new, imaginative Soviet initiatives, including in particular the declaration of a unilateral moratorium on all nuclear explosions and proposals for international co-operation in the peaceful exploitation of outer space under conditions of its non-militarization. These initiatives have Poland's full support. We consider that all States can and should make a contribution to consolidating world peace and security and promoting awareness of the horrors of nuclear war and its global consequences.
Poland, the initiator of the well-known Rapacki Plan, a country consistently active in the search for avenues of realistic dialog, will, at the appropriate time, be ready to come forward with proposals serving the peaceful interests of all the peoples of Europe.
The concept of regional nuclear-free zones, already given effect in Latin America, and the intention of establishing a nuclear-free zone in the South Pacific, as well as the concepts of similar arrangements elsewhere, cannot but demonstrate that opportunities still exist in the world today for constructive search and action, regardless of a country's size, system or membership in a military grouping. That is particularly apparent in Europe; for the Final Act of the Conference on Security and Co-operation was conceivable only because both East and West, having finally confirmed the post-war territorial order, agreed by common consent to proceed from acceptance of the principles of negotiations, non-interference and equal security.
The Polish People's Republic regards the permanence of the post-war European order as the paramount pre-condition of peace. Renewing territorial claims and invoking chapters of the past which have been closed once and for all are a path to nowhere, a path futile and, most of all, dangerous.
Of the 159 Members of the United Nations, more than two thirds are developing countries. Most of them are members of the Movement of Non-Aligned Countries. This has contributed lasting and precious values to the history of this century. It was on its initiative that the United Nations took up the concept of restructuring international economic relations. The full sovereignty of nations over their natural resources has been recognized, and plans for a new international economic order have been mapped out. Poland, like other socialist States, has always stood on the side of legitimate aspirations.
This forum has witnessed frequent discussions of the complex economic realities of the present-day world, and this has been demonstrated with unusual emphasis at the current session. The growing disparities in development, the new phase of protectionism and discrimination and the politicization of international economic relations cannot but be gravely disquieting. Tho economic weapon is more and more often assuming the role which, for different reasons, can no longer be performed by direct military interventions. My country was and continues to be made painfully aware of this. The Polish people, every Polish family, has thus been victimized. Severed agreements and illegal restrictions have aggravated the economic problems; they have resulted in enormous losses to us, equivalent to well over a half of Poland's foreign debt.
The problem of international debt has now come into particularly sharp focus. The world economy has reached a qualitative: new phase. The situation of some developing countries can well be described by saying that they have become the object of a form of financial neo-colonialism. There is, therefore, real danger of the lasting economic decline of many countries, especially the developing countries. The recent meeting in Havana concerning the debts of Latin American countries aroused much interest. The problems addressed there deserve our attention. They are of concern to other regions as well.
The world debt problem therefore calls for greater attention or, the part of the United Nations. In the considered view of the Government of Poland, it would be desire to establish, under the aegis of the Secretary-General of the United Nations^ an international debt and development research center. We believe that, in addition to eminent experts, representatives of Governments directly concerned could participate in the center's work. Should this proposal be favorably received, an organizational meeting of the center might take place in the former capital of Poland, the ancient city of Cracow. Its university, one of Europe's oldest, was attended four centuries ago by Nicolas Copernicus, who was not only -a pioneer of modern astronomy but also - what is less well known - the author of the first modern treatise on money.
To us in Poland the anniversary of the founding of the United Nations also reflects our rescue from annihilation. Never, not for so much as a day, did the Polish people stop fighting; never did they stain themselves with a colaborationist government. We owe our salvation to the heroism of the Polish soldier on every battlefront of the war. But, above all, we owe it to the epoch-making victory of the great anti-fascist coalition and to the Soviet Union, whose price paid for the liberation of "Poland are the graves of its 600,000 soldiers who fell on our soil.
When the Charter of the United Nations was being signed obstacles of a formal nature precluded the participation of my country's representatives; there was only one empty chair, that with the name-plate "Poland". Yet even then we were there. The great piano virtuoso Arthur Rubinstein, who had been invited by the organizers to grace the memorable occasion with his talent, began his recital by playing the 200-year-old national anthem, whose opening words are: "Poland has not perished as long as we are still alive."
At no time has our country ever betrayed the purposes and principles of the Charter of the United Nations. It has always been in the forefront of volunteers for peace. Never, not even in the most difficult moments, has Poland spared its efforts to contribute, to the best of its abilities, to furthering understanding and co-operation. Not for nothing, therefore, has Poland repeatedly been entrusted with an international mandate of confidence. Over 17,000 Poles have served the United Nations loyally and to good effect in its diverse peace-keeping operations. Even as I speak, Polish servicemen are performing the mission with which the United Nations has honored them in the Middle East.
I should like now to say a few words about Poland as it is today. I address the representatives present here of those many States that have reacted to our difficulties with understanding, recognizing that Polish problems should be solved without any outside interference, by Poles themselves. To those nations and Governments I express our sincere appreciation.
Let me also take this opportunity of turning to those who, out of prejudice and misinformation, ignoring obvious facts, continue to see Poland through a distorting mirror.
Yes, indeed, we have been through a time of trial. Political realism and a sense of responsibility for the fate of the nation have nevertheless prevailed, and so has the awareness that Poland's stability is an extremely important factor for peace in Europe. The ostracism to which Poland has been subjected in certain capitals is one of those great mistakes which are a running theme in history and cast an ugly shadow over its pages.
The right to judge is common usurped by those who in their own land would want law and order to prevail while in Poland they support anarchy and chaos. The reluctance, for so many decades, to condemn South Africa's regime, the support for other criminal regimes, the waging of an undeclared war against Nicaragua in defiance of the protests of so many countries - these credentials provide no right to pass moral judgments or deliver instructive lectures. I have not come here to put a gloss on our way of doing things. Contemporary Poland can only be understood by those who have at least taken the trouble to learn something of its history, of its exceptionally complex vicissitudes. My people, stripped of statehood for a long stretch of time, poor and economically backward, ravaged by wars and invasions, was brought by the Nazi occupation to the brink of biological and material extinction. The loss of our national wealth suffered during the war was, relatively speaking, 25 times that of France and 47 times that of Great Britain, let alone the United States.
Yet, despite those inconceivably deterrent circumstances, and in a historically brief period, Poland accomplished an immense task of reconstruction and made tremendous advances in its civilization. The socialist Polish State has sunk roots in the life of our people. Social justice has been elevated to become the cornerstone of the country's system. The law is equal for all. The constitutional guarantees of freedom of worship and diversity of philosophic outlooks are fully respected. The plague of unemployment does not exist. We have a comprehensive system of social security, free schooling at all levels, high standards of education equal to those of many of the most highly developed countries. Our rich national culture has been granted conditions for development and enjoyment by all. Its major achievements have been well known to many nations. For centuries Poles have shared with others the best of what they had to offer in learning and the arts. For centuries, too, they have drawn from the treasury of mankind's heritage. We will remain open, both today and tomorrow, to everything of genuine creativity and value in modern-day ideas and culture.
The past has bequeathed my country its share of uncertainties, traumas and bitterness. But there is surely no country in the world in which all would be of the sane mind about all things. We are not shopping for compliments. He do not intend to saddle anyone with the blame for our own mistakes. He do not sweep difficulties under the carpet, be it from our own people or for the international community. But we reject using Poland for the ends of expediency or for vitriolic propaganda campaigns and we reject all forms of interference in our country's internal affairs as practices counter to the Charter of the United Nations, practices that impugn the dignity of our people.
The worst of our difficulties are over. Perseveringly, step by step, we are moving forward. The plane of national accord is broadening; so is public endorsement of the policies of the State.

We are consolidating socialist democracy. He ace attempting on original solutions; we make sure that they conform with universal values and, at the same time, with the record of historical experience of our people and the realities of our land.
Poland commands a large intellectual potential, considerable industrial substance and sizable natural resources. He plan and program on a long-term basis. We are in the process of reforming industrial management systems as well as that of the performance of the economy and the State. He are banking on growth effectiveness, on scientific and technological progress, on initiative.
This is the course we are following side by side with the entire socialist community. By the same token, we wish to develop good relations with other countries and to expand mutually beneficial co-operation with them. He are and shall always be partners of goodwill in the international community.
Poland threatens no one. Reasonably enough, it expects that it too will be threatened by no one. Our homeland has been raised from the ashes by the arduous toil of the working people. He have secured for it a worthy place in the family of nations, together with guarantees of independence and territorial integrity of a sovereign State. These are gains that no sensible nation would squander.
He look at our past soberly. We look forward with confidence to our future.
It is an honor for me to convey, on behalf of the Polish People's Republic, the assurances of high esteem to the peoples, States and Governments represented in this Assembly.
